
	

113 HR 1203 IH: Judicial Transparency and Ethics Enhancement Act of 2013
U.S. House of Representatives
2013-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1203
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2013
			Mr. Sensenbrenner
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 28, United States Code, to provide an
		  Inspector General for the judicial branch, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Judicial Transparency and Ethics
			 Enhancement Act of 2013.
		2.Inspector general
			 for the judicial branch
			(a)Creation and
			 DutiesPart III of title 28, United States Code, is amended by
			 adding at the end the following:
				
					60INSPECTOR GENERAL
				FOR THE JUDICIAL BRANCH
						
							Sec.
							1021. Establishment.
							1022. Appointment, term, and removal of Inspector
				  General.
							1023. Duties.
							1024. Powers.
							1025. Reports.
							1026. Whistleblower protection.
						
						1021.EstablishmentThere is established for the judicial branch
				of the Government the Office of Inspector General for the Judicial Branch
				(hereinafter in this chapter referred to as the Office).
						1022.Appointment,
				term, and removal of Inspector General
							(a)AppointmentThe
				head of the Office shall be the Inspector General, who shall be appointed by
				the Chief Justice of the United States after consultation with the majority and
				minority leaders of the Senate and the Speaker and minority leader of the House
				of Representatives.
							(b)TermThe
				Inspector General shall serve for a term of four years and may be reappointed
				by the Chief Justice of the United States for any number of additional
				terms.
							(c)RemovalThe Inspector General may be removed from
				office by the Chief Justice of the United States. The Chief Justice shall
				communicate the reasons for any such removal to both Houses of Congress.
							1023.DutiesWith respect to the Judicial Branch, other
				than the United States Supreme Court, the Office shall—
							(1)conduct
				investigations of alleged misconduct in the Judicial Branch under chapter 16,
				that may require oversight or other action within the Judicial Branch or by
				Congress;
							(2)conduct and
				supervise audits and investigations;
							(3)prevent and detect
				waste, fraud, and abuse; and
							(4)recommend changes
				in laws or regulations governing the Judicial Branch.
							1024.Powers
							(a)PowersIn
				carrying out the duties of the Office, the Inspector General shall have the
				power—
								(1)to make
				investigations and reports;
								(2)to obtain
				information or assistance from any Federal, State, or local governmental
				agency, or other entity, or unit thereof, including all information kept in the
				course of business by the Judicial Conference of the United States, the
				judicial councils of circuits, the Administrative Office of the United States
				Courts, and the United States Sentencing Commission;
								(3)to require, by
				subpoena or otherwise, the attendance and testimony of such witnesses, and the
				production of such books, records, correspondence memoranda, papers, and
				documents, which subpoena, in the case of contumacy or refusal to obey, shall
				be enforceable by civil action;
								(4)to administer to
				or take from any person an oath, affirmation, or affidavit;
								(5)to employ such
				officers and employees, subject to the provisions of title 5, governing
				appointments in the competitive service, and the provisions of chapter 51 and
				subchapter III of chapter 53 of such title relating to classification and
				General Schedule pay rates;
								(6)to obtain services
				as authorized by section 3109 of title 5 at daily rates not to exceed the
				equivalent rate prescribed for grade GS–18 of the General Schedule by section
				5332 of title 5, United States Code; and
								(7)to the extent and
				in such amounts as may be provided in advance by appropriations Acts, to enter
				into contracts and other arrangements for audits, studies, analyses, and other
				services with public agencies and with private persons, and to make such
				payments as may be necessary to carry out the duties of the Office.
								(b)Chapter 16
				mattersThe Inspector General
				shall not commence an investigation under section 1023(1) until the denial of a
				petition for review by the judicial council of the circuit under section 352(c)
				of this title or upon referral or certification to the Judicial Conference of
				the United States of any matter under section 354(b) of this title.
							(c)LimitationThe Inspector General shall not have the
				authority—
								(1)to investigate or
				review any matter that is directly related to the merits of a decision or
				procedural ruling by any judge or court; or
								(2)to punish or
				discipline any judge or court.
								1025.Reports
							(a)When To Be
				MadeThe Inspector General shall—
								(1)make an annual
				report to the Chief Justice and to Congress relating to the activities of the
				Office; and
								(2)make prompt
				reports to the Chief Justice and to Congress on matters that may require action
				by them.
								(b)Sensitive
				MatterIf a report contains sensitive matter, the Inspector
				General may so indicate and Congress may receive that report in closed
				session.
							(c)Duty To Inform
				Attorney GeneralIn carrying out the duties of the Office, the
				Inspector General shall report expeditiously to the Attorney General whenever
				the Inspector General has reasonable grounds to believe there has been a
				violation of Federal criminal law.
							1026.Whistleblower
				protection
							(a)In
				GeneralNo officer, employee, agent, contractor or subcontractor
				in the Judicial Branch may discharge, demote, threaten, suspend, harass or in
				any other manner discriminate against an employee in the terms and conditions
				of employment because of any lawful act done by the employee to provide
				information, cause information to be provided, or otherwise assist in an
				investigation regarding any possible violation of Federal law or regulation, or
				misconduct, by a judge or any other employee in the Judicial Branch, which may
				assist the Inspector General in the performance of duties under this
				chapter.
							(b)Civil
				ActionAn employee injured by a violation of subsection (a) may,
				in a civil action, obtain appropriate
				relief.
							.
			(b)Clerical
			 AmendmentThe table of chapters for part III of title 28, United
			 States Code, is amended by adding at the end the following new item:
				
					
						60.Inspector General for the Judicial
				  Branch1021
					
					.
			
